Citation Nr: 9933028	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-37 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from September 1965 
to June 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a June 1995 rating action that 
denied an increased rating for varicose veins, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a low back 
disability, and found that the veteran's claim for service 
connection for a lung condition was not well grounded.  These 
claims were appealed to the Board and, in a February 1998 
decision, the Board denied the veteran's attempt to reopen 
his claim for service connection for a back disorder, but 
remanded the other claims for additional development.  In 
doing so, the Board noted that the veteran had been 
previously denied service connection for a respiratory 
disorder, and therefore, re-characterized the issue in that 
regard as an attempt to reopen that previously denied claim.  

These two issues (i.e., the claim concerning an increased 
rating for varicose veins, and the attempt to reopen the 
claim of service connection for a respiratory disorder) were 
subsequently returned to the Board and, in a June 1999 
decision, the Board denied the veteran's claim for an 
increased rating for his varicose veins, and remanded the 
matter concerning the veteran's attempt to reopen his claim 
for service connection for a respiratory disorder.  The 
latter action was taken in order to have the RO consider the 
matter in light of recent decisions by the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims.  The case has 
since been returned to the Board.  


REMAND

As set forth above, in June 1999, the Board remanded the 
veteran's attempt to reopen his claim of service connection 
for a respiratory disorder, in order to have the RO consider 
the matter under the interpretation of applicable law and 
regulations set out in recent judicial decisions.  This was 
to ensure that the veteran's procedural rights were 
safeguarded.  At that time, we recognized that the RO had not 
acted contrary to law, but that the law had been changed by 
the courts after the RO had adjudicated the claim.

The records now before us show that, subsequent to our June 
1999 Remand, the RO inserted "special handling" cover 
sheets above the Board's decision in the veteran's claims 
file.  Although there are notations on one of those cover 
sheets, dated in June and July 1999, indicating that the file 
had been accessed for "necess. action" and for "remand 
actions," the claims file does not document what those 
actions were.  Thus, it cannot be determined whether the RO 
fulfilled the requests set out in the Board's June 1999 
Remand decision.  It does not appear, however, that full 
compliance with the Remand has been accomplished.

As indicated in the body of the Board's June 1999 Remand, 
with respect to attempts to reopen previously denied claims, 
it had been previously held that VA was required to perform a 
two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if it 
was determined that the claimant had produced new and 
material evidence, the claim was reopened and the VA 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which VA must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, VA is further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the [VA] to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

In this case, the record reflects that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the February 1999 supplemental statement of the case provided 
to the veteran, the RO proceeded to analyze his claim to 
reopen by applying the now-impermissible test set forth in 
Colvin, requiring that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."

The Court has stated that, when the Board addresses in a 
decision a question not addressed by the RO, the Board must 
consider whether or not the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument.  If not, it must be considered whether the veteran 
might been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1999), specifying the 
action to be taken.  Bernard, at 394.

Here, the Board found that the veteran's claim to reopen was 
adjudicated by the RO applying the impermissibly restrictive 
standard of Colvin, as specifically overruled by the Federal 
Circuit in the Hodge decision.  Since the veteran's claim was 
adjudicated by the RO under an impermissibly strict standard, 
the veteran was prejudiced.  As provided for by Bernard, the 
Board therefore remanded the claim to reopen to the RO for 
readjudication under 38 C.F.R. § 3.156, but, as indicated 
above, it cannot be determined whether the instructions 
contained in the Board's June 1999 remand were carried out.  
Accordingly, it will be necessary to return the case to the 
RO, to have the claim considered under the appropriate 
criteria.  

In this regard, we also feel compelled to observe that the 
U.S. Court of Appeals for Veterans Claims has issued a 
precedential decision addressing situations in which the RO 
does not follow the directives contained in a Board remand.  
The Court specifically held that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders, and imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  Furthermore, the 
Court held that where "the remand orders of the Board . . . 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet.App. 268 
(1998).  

Since in this case, it appears that the RO has not considered 
the veteran's claim in light of current caselaw, and it 
cannot be determined that there has been compliance with the 
requests contained in the Board's last remand, this matter is 
again remanded to the RO for the following:  

The RO should review the veteran's 
attempt to reopen his claim for service 
connection for a respiratory disorder.  
In making the determination as to whether 
new and material evidence has been 
submitted to reopen his previously denied 
claim, the RO should follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, 
Winters, Elkins and Fossie; supra, and 
not the more restrictive requirements set 
forth in Colvin, supra.  If any 
determination in this regard is adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this remand is to afford the veteran due 
process of law and to comply with a precedent decisions of 
the Court.  The veteran need take no further action until he 
is informed, but he may furnish additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Quarles v. Derwinski, 3 Vet.App. 129, 141 (1992);  
Booth v. Brown, 8 Vet.App. 109 (1995); Kutscherousky v. West, 
12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



